Citation Nr: 0023615	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia of left knee, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to 
October 1994.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's chondromalacia of the left knee, status 
post arthroscopy, is manifested primarily by a complaint of 
constant dull pain with exacerbations of sharp pain 2 to 3 
times a day, a moderate amount of crepitus, patella 
subluxation on pressure testing, and left quadriceps 
weakness, without limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the left knee, status post arthroscopy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.71a, 
Diagnostic Codes 5257, 5260, 5261, § 4.119, Diagnostic Codes 
7803-7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  Where, 
as here entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

The service-connected left knee disability is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under that code, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.

After reviewing the record, the Board is of the opinion that 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999) are 
also potentially applicable in evaluating the veteran's right 
knee disability.  Under those codes, a 10 percent rating is 
warranted when flexion of the leg is limited to 45 degrees or 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when leg flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted when flexion is limited to 15 degrees or 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted when extension is limited to 30 degrees, and a 
50 percent rating is warranted when extension is limited to 
45 degrees.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

The evidence shows that in January 1998, the veteran 
underwent arthroscopic debridement of the left knee.  Since 
that time, she has been followed by Dr. L. and by VA, and in 
May 1998 and May 1999, she underwent VA orthopedic 
examinations to determine the extent of her left knee 
disability.  Her primary complaint is pain, particularly when 
negotiating stairs or with prolonged sitting.  The pain is 
described as generally a constant dull pain, however, she 
reports exacerbations of sharp pain 2 to 3 times a day (VA 
outpatient treatment record, dated in August 1998).  
Significantly, however, range of motion of the left knee was 
reported as 0-140 degrees on VA examination in May 1998, with 
minimal pain voiced on palpation, and 0-145 degrees, with no 
pain, on VA examination in May 1999.  The Board notes that 
she has been shown to have a moderate amount of crepitus in 
the knee; weakened left quadriceps compared to the right; and 
knee pain against resistance.  However, there is no objective 
evidence of deformity, swelling, discoloration, warmth, 
excess fatigability, incoordination, or any associated 
impairment of posture or gait.  As such, even with 
consideration of additional functional impairment due to pain 
on use and during flare-ups, the demonstrated disability 
picture may not be said to equate to leg flexion limited to 
30 degrees or extension limited to 15 degrees.  Accordingly, 
a higher evaluation is not warranted for the veteran's left 
knee disability under Diagnostic Code 5260 or 5261. 

Although the veteran reports left knee instability (e.g., VA 
outpatient treatment report, dated in February 1998 and May 
1999 VA examination report), the objective evidence, dated 
since her surgery in January 1998, shows no recurrent 
subluxation or instability in the knee.  In this regard, the 
Board notes the left patella could be subluxed laterally by 
the examiner applying medial pressure in a lateral direction, 
just as with the right knee, on VA examination in May 1999.  
There was no varus or valgus laxity.  Absent evidence of such 
left knee impairment, there is no basis for a schedular 
rating in excess of 10 percent under Diagnostic Code 5257.

The post-surgical scarring has not been shown to be 
symptomatic so as to warrant a separate evaluation under 38 
C.F.R. § 4.119, Diagnostic Codes 7803, 7804, or 7805.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the service-connected left knee disability; however, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  Although the veteran reports missing several weeks 
of work following her left knee surgery in January 1998, her 
convalescence during that time was contemplated by a 
temporary total rating which was assigned in accordance with 
38 C.F.R. § 4.30 (1999).  Since that time, there is no 
documentation of work missed by the veteran or of termination 
from employment due to her service-connected left knee 
disability.  Moreover, there is no evidence that she has 
required frequent hospitalization for that disability.  In 
essence, the record shows that the manifestations of that 
disability are those contemplated by the current evaluation.  
It must be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension purposes for a rating outside the 
regular schedular criteria.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee, status post arthroscopy, is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

